          Case 1:19-cv-00380-DCN Document 32 Filed 12/11/19 Page 1 of 4




Kevin E. Dinius
Sarah Hallock-Jayne
DINIUS LAW
5680 E. Franklin Rd., Suite 130
Nampa, Idaho 83687
Telephone:     (208) 475-0100
Facsimile:     (208) 475-0101
ISB Nos.       5974, 5745
kdinius@diniuslaw.com
shallockjayne@diniuslaw.com
Attorneys for Defendants Michela Swarthout, Swarthep, LLC, HZ Global, LLC, Luxe Imports,
LLC (ID), Luxe Imports, LLC (MT) and McWorth Properties, LLC



                          UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO

 AMY EVANS, an individual,                     )
                                               )
 Plaintiff,                                    )
                                                    CASE NO. 1:19-cv-00380-DCN
                                               )
 -vs-                                          )
                                                    AMENDED DECLARATION OF
                                               )
                                                    MICHELA SWARTHOUT IN
 JAMES HEPWORTH, an individual;                )
                                                    SUPPORT OF MOTION TO
 MICHELA SWARTHOUT, an individual;             )
                                                    DISMISS
 SWARTHEP, LLC, a Wyoming limited              )
 liability company; HZ GLOBAL, LLC, a          )
 Wyoming limited liability company; LUXE       )
 IMPORTS, LLC, an Idaho limited liability      )
 company; LUXE IMPORTS, LLC, a Montana         )
 limited liability company; WANTHUB, INC.,     )
 a Delaware corporation; TREASURE              )
 VALLEY POWDER COATING, LLC, an                )
 Idaho limited liability company; MCWORTH      )
 PROPERTIES, LLC, a Wyoming limited            )
 liability company; YUANCELA, LLC, a           )
 Wyoming limited liability company; CLOUD      )
 PEAK LAW GROUP, P.C., a Wyoming               )
 professional corporation; and DOES 1-10,      )
                                               )
 Defendants.                                   )
 __________________________________            )

AMENDED DECLARATION OF MICHELA SWARTHOUT IN SUPPORT OF MOTION TO DISMISS - 1
            Case 1:19-cv-00380-DCN Document 32 Filed 12/11/19 Page 2 of 4



STATE OF WYOMING                )
                             : ss
County of Sheridan              )

       MICHELA SWARTHOUT, under penalty of perjury, declares as follows:

       1.       I am one of the Defendants in the above-entitled action.

       2.       I am over the age of eighteen and I am competent to testify truthfully to the matters

herein. The testimony in this declaration is based on my personal knowledge.

       3.       I am the sole owner of Swarthep, LLC. Swarthep, LLC is a Wyoming limited liability

company formed on October 31, 2017 with its principal office located at 905 Broadway St., Suite

100, Sheridan, WY 82801. A true and correct copy of the Articles of Organization for Swarthep,

LLC is on file herein as Dkt. 30-3.

       4.       James Hepworth filed for the EIN for Swarthep, LLC and identified himself as Sole

Member of Swarthep, LLC. A true and correct copy of the Internal Revenue Service notice assigning

the EIN is on file herein as Dkt. 30-4.

       5.       HZ Global, LLC is owned by myself and Brandon Zehm. HZ Global, LLC is a

Wyoming limited liability company formed on November 22, 2017 with its principal office located

at 201 East 5th St., Suite 1200, Sheridan, WY 82801. A true and correct copy of the Articles of

Organization for HZ Global, LLC is on file herein as Dkt. 30-5.

       6.       I am the sole owner of Luxe Imports, LLC (“Montana Luxe”).

       7.       I own 50% of Yuancela, LLC, which owns 13.32% of Wanthub, Inc.

       8.       I do not own any interest in Treasure Valley Powder Coating, LLC.

       9.       I am the sole owner of McWorth Properties, LLC.

       10.      Yuancela, LLC is a Wyoming limited liability company formed on March 13, 2018

with its principal office located at 201 East 5th St., Suite 1200, Sheridan, WY 82801. A true and


AMENDED DECLARATION OF MICHELA SWARTHOUT IN SUPPORT OF MOTION TO DISMISS - 2
          Case 1:19-cv-00380-DCN Document 32 Filed 12/11/19 Page 3 of 4



correct copy of the Articles of Organization for Yuancela, LLC is on file herein as Dkt. 30-6.

       11.     Neither I, nor any of the entities named as defendants herein, were parties in the

matter of Hepworth v. Hepworth, CV-DW-2015-05437. Neither I nor the entities are bound by the

terms or conditions of the Divorce Judgment.

       12.     I did not engage in any deceptions to make any transfers or to spend any money as

described in Plaintiff’s Complaint.

       13.     I certify (or declare) under penalty of perjury pursuant to the law of the State of Idaho

that the foregoing is true and correct.

       EXECUTED this 11th day of December, 2019, in Sheridan, Wyoming.


                                               /s/ Michela Swarthout
                                               _________________________________
                                               Michela Swarthout




AMENDED DECLARATION OF MICHELA SWARTHOUT IN SUPPORT OF MOTION TO DISMISS - 3
             Case 1:19-cv-00380-DCN Document 32 Filed 12/11/19 Page 4 of 4



                                             CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on the 11th day of December, 2019, I filed the foregoing

electronically through the CM/ECF system, which caused the following parties or counsel to be

served by electronic means, as more fully reflected on the Notice of Electronic Filing:



 Matthew T. Christensen
 Branden M. Huckstep
 Attorneys for Plaintiff
 mtc@angstman.com
 bmh@angstman.com

 Brent O. Roche
 Nathan R. Palmer
 Attorney for Defendant Cloud Peak Law Group, P.C.
 brent@racineolson.com
 nathan@racineolson.com

 Matthew L. Waters
 Thomas J. Lloyd, III
 Attorneys for Defendant James Hepworth
 mlw@elamburke.com
 tjl@elamburke.com




                                                               /s/ Sarah Hallock-Jayne

                                                               _______________________________________
                                                               Sarah Hallock-Jayne




cm/T:\Clients\S\Swarthout, Michela 25779\Non-Discovery\Amended Declaration of Michela re Motion to Dismiss.doc




AMENDED DECLARATION OF MICHELA SWARTHOUT IN SUPPORT OF MOTION TO DISMISS - 4
